UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6477


TYRONE R. GLADDEN,

                 Petitioner - Appellant,

          v.

O. WASHINGTON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:15-cv-00207-TDS-JLW)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone R. Gladden, Appellant Pro Se.    Peter Andrew Regulski,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone     R.    Gladden    seeks      to    appeal       the      district       court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district    court       referred      this   case        to    a   magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                                The magistrate

judge recommended that relief be denied and advised Gladden that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                  Wright v.

Collins,    766 F.2d 841,    845-46       (4th    Cir.          1985);    see    also

Thomas v.      Arn,     474 U.S. 140       (1985).            Gladden       has    waived

appellate review by failing to file specific objections after

receiving proper notice.              Accordingly, we deny a certificate of

appealability,         deny   leave    to    proceed       in       forma   pauperis,      and

dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are    adequately       presented        in    the      materials       before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED

                                             2